Citation Nr: 0103792	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to December 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  In an unappealed January 1966 rating decision the RO 
denied service connection for a right knee condition.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1966 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The RO's January 1966 decision denying entitlement to 
service connection for a right knee disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's January 1966 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a right 
knee disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a right knee 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
was first considered and denied in January 1966.  The 
veteran's claim was originally denied in January 1966 on the 
basis that a right knee disorder pre-existed service and was 
not aggravated beyond normal progress during service. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's January 1966 rating decision.  Therefore, 
the RO's January 1966 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The veteran's January 1966 rating decision that denied 
service connection for a right knee disorder relied on the 
veteran's service medical records which reflect that the 
veteran first complained of an "intermittently 'locking' 
[and] painful right knee" in February 1965 after falling on 
it twice.  No treatment was indicated at that time.  The 
veteran again complained of pain and locking of the right 
knee in May 1965 and October 1965.  In November 1965, the 
veteran was admitted to the hospital with a locked right 
knee, which was diagnosed as internal derangement of the 
right knee, with probable old tear of the medial meniscus, 
existing prior to service.  In December 1965, the Medical 
Board confirmed this diagnosis, and the veteran was 
discharged as a result.

Additional pertinent evidence has been associated with the 
claims file since the RO's January 1966 denial of the 
veteran's claim for service connection.  This evidence 
includes private medical records dated July 1962, April 1966, 
June 1989, and June 1991.  These medical records show that 
the veteran reported having injured his left knee prior to 
service and suffered problems with his right knee following 
service.  According to the medical records, the veteran 
injured his left knee while playing baseball in July 1962, 
and was diagnosed as having a possible cartilage injury.   
Additionally, the veteran was diagnosed with torn cartilage 
of the right knee and underwent an arthrotomy following 
service in April 1966, and was diagnosed with osteoarthritis 
and a tear of the posterior horn and lateral meniscus of the 
right knee in June 1989.  In both June 1989 and June 1991, 
the veteran underwent arthroscopy, partial meniscectomy, and 
debridement of the right knee.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement for a right knee disorder.  
The new evidence indicates that the veteran had a history of 
a left knee injury prior to service, but there is no 
indication of a right knee disorder prior to service.  Thus, 
the evidence supports the veteran's contention that his right 
knee condition did not pre-exist service, and was incurred, 
not aggravated, during service.  The Board finds that the 
evidence is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
While the evidence is still unclear as to the onset of the 
veteran's right knee condition, the newly submitted private 
medical records provide a clearer distinction as to whether 
the veteran's right knee condition existed prior to service.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim must be reopened.  


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for a 
right knee disorder, and to this extent, the appeal is 
granted.


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and substantially modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Changes potentially relevant to 
the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim.

The veteran claims that he is entitled to service connection 
for a right knee disorder.  A review of the evidence shows 
that the veteran has reported a history of both left and 
right knee injuries.  The veteran was diagnosed with a 
possible injury of his left knee cartilage prior to service.  
The veteran was also diagnosed with internal derangement of 
the right knee during service, for which he was found unfit 
for duty and discharged.  The Board notes that the veteran 
has not been afforded a VA examination in connection with the 
veteran's current appeal, and the Board is of the opinion 
that such a VA examination would be helpful.  Furthermore, 
the RO has not yet considered whether any additional 
notification or development is required under the Veterans 
Claims Assistance Act of 2000.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126).

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
of his right knee either prior to service 
or after discharge from service.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the file any medical 
records identified by the veteran that 
have not previously been obtained.

3.  The veteran should be afforded an 
examination of this right knee to 
determine the nature and etiology of any 
right knee disorder that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
medical records associated with the 
claims file, particularly the veteran's 
service medical records and private 
medical records from before and after 
service, and to offer an opinion as to 
whether the veteran had a right knee 
disorder prior to entering service.  If 
the opinion is that the veteran's right 
knee disorder existed prior to service, 
the examiner should then offer an opinion 
as to whether the disorder chronically 
worsened or increased in severity during 
service beyond the natural progression of 
the disorder.  If the opinion is that the 
veteran's right knee disorder did not 
exist prior to service, the examiner 
should then offer an opinion as to 
whether any current right knee disorder 
is causally or etiologically related to 
right knee symptomatology shown in 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 



